Holderman, J. This matter comes before the Court upon Respondent’s motion to dismiss and Claimant’s objection to said motion. Respondent’s motion sets forth that the voucher upon which this claim is based was issued on September 16, 19.75, over three years prior to the filing of the complaint, and that, therefore, the two-year statute of limitations had run and this cause should be dismissed. Claimant’s objections to said motion sets forth that this claim originated out of a contract and therefore the applicable statute of limitations is five years, as set forth in section 22(a) of the Court of Claims Act, and not section 22(f). (Ill. Rev. Stat. 1977, ch. 37, par. 439.22.) Claimant also cites 25 Ill. Ct. Cl. 109, which states that “every claim arising out of a contract shall be forever barred from prosecution therein unless filed within five years after it first accrues.” It is hereby ordered: That Respondent’s motion to dismiss be, and the same is, denied, and Claimant is awarded the sum of $1,803.03.